internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-139131-07 ---------------------- -------------------------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------------- -------------------------- ---------------------- ------------------------ ---------------------- legend ----------------------------- ------------- ---------------------------------------------------------- taxpayer company c reimbursement policies ----------------------------------------------------------------------------- number b country a year year -- ------------ ------- ------- issue whether a manufacturer’s original product warranty risks covered by the reimbursement policies purchased by taxpayer constitute insurable risks for federal tax purposes tam-139131-07 conclusion the reimbursement policies purchased by taxpayer to cover a manufacturer’s warranty risks do not constitute insurable risks for federal tax purposes facts taxpayer is a multi-line retailer that offers a wide array of merchandise and related_services taxpayer’s retail offerings include a large assortment of products these products are generally subject_to a manufacturer’s warranty the consumers of these products automatically receive the manufacturer’s warranty as part of the original product sales transaction no separate amount is charged for these manufacturer’s warranties the consumers of the products may not opt to purchase the product without the manufacturer’s warranty the products sold by taxpayer include major national brands manufacturer branded products as well as exclusive taxpayer brands taxpayer branded products the taxpayer branded products are produced by various manufacturers taxpayer enters into supply agreements with manufacturers for both the manufacturer branded products and the taxpayer branded products these supply agreements typically include provisions for pricing warranties product quality and service recourse for taxpayer branded products taxpayer generally agrees in exchange for lower product costs to repair or replace such products subject_to certain provisions as set forth in the supply agreements there are number b such supply agreements the manufacturer is required to include a manufacturer’s warranty with the product identifying taxpayer as the party responsible for services promised in the warranty the manufacturer agrees to pay taxpayer for service calls in excess of a target level in addition for taxpayer branded products the manufacturer agrees to reimburse taxpayer if the total service calls for any product category in any calendar_year exceeds the product category target for such calendar_year in the case of any catastrophic failure or a taxpayer branded product recall or rework the agreements require that a manufacturer reimburse taxpayer for all of taxpayer’s costs including all labor travel and other service_costs incurred in connection with servicing the products that are subject_to a catastrophic failure a consumer normally contacts taxpayer to handle any problems with respect to a taxpayer branded product during the manufacturer’s warranty period taxpayer represents that prior to year taxpayer incurred warranty repair costs for taxpayer branded products taxpayer reported the estimated liability for the warranty repair cost as an expense reserve in taxpayer’s audited consolidated financial statements each year the reserve was non-deductible for federal tax purposes during year taxpayer entered into reimbursement policies with company c a tam-139131-07 wholly-owned subsidiary of taxpayer domiciled in country a and incorporated in year company c has elected to be taxed as a domestic_corporation under sec_953 company c has been included in the consolidated annual us federal_income_tax returns of its parent taxpayer since year in general reimbursement policies with company c reimburse taxpayer for warranty expenses_incurred in connection with its service obligations under manufacturer’s warranty agreements for taxpayer branded products sold by taxpayer the reimbursement policies exclude any liability to taxpayer for expenses under any manufacturer’s warranty agreements if the manufacturer retains all liability for such warranty expenses the reimbursement policies also exclude any liabilities taxpayer incurs under an extended warranty sold by taxpayer to the consumer the reimbursement policies provide that taxpayer maintain control of the management of all claims under the policy the reimbursement policies require that taxpayer submit monthly claim reports to company c in addition at the end of the policy period taxpayer is required to provide company c with an annual paid claim report the annual paid claim report contains taxpayer’s actual paid claim data for the policy period after a comparison is made of the actual annual claim costs to the sum of all monthly estimated claim amounts for the policy period an annual adjustment is computed the reimbursement policies are subject_to claim audits law and analysis warranty defined with regard to commercial sales warranty has been defined as a statement or representation made by seller of goods contemporaneously with and as part of contract of sale though collateral to express object of sale having reference to character quality or title of goods and by which seller promise or undertakes to ensure that certain facts are or shall be as he represents them a statement of fact respecting the quality or character of goods sold made by the seller to induce the sale and relied on by the buyer black’s law dictionary abridged 6th ed the uniform commercial code ucc provides sellers with the ability to limit liability that would otherwise arise from implied warranties but the seller does not have unlimited power to avoid liability courts do not generally favor disclaimers both the ucc and federal_law such as the magnuson-moss warranty-federal trade commission improvement act1 limit a seller’s ability to disclaim warranties white summers uniform commercial code 5th ed act of pub_l_no 88_stat_2183 u s c a et seq tam-139131-07 a written warranty is specifically defined as any written affirmation of fact or written promise made in connection with the sale of a consumer product by a supplier to a buyer u s c s a insurance defined neither the code nor the regulations thereunder define the terms insurance or insurance_contract the supreme court of the united_states has explained that in order for an arrangement to constitute insurance for federal tax purposes both risk shifting and risk_distribution must be present 312_us_531 the risk transferred must be risk of economic loss 572_f2d_1190 7th cir the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk legierse u s pincite an insurance_contract is generally understood to be a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss 199_f2d_508 7th cir risk shifting and risk_distribution the principal tests for determining whether a particular arrangement constitutes insurance for federal tax purposes and set out in helvering v le gierse requires that the risk shifting and risk_distribution occur in a transaction which involve s an actual ‘insurance risk’ at the time the transaction was executed u s pincite risk shifting and risk_distribution are not the only required aspects of an insurance_contract an insurance_contract must also fall within the commonly accepted sense of insurance the commonly accepted sense of insurance derives from all of the facts surrounding each case with emphasis on comparing the implementation of the arrangement with that of known insurance court opinions identify several nonexclusive factors bearing on this such as the treatment of an arrangement under the applicable state law 96_tc_18 aff’d 979_f2d_162 9th cir the adequacy of the insurer’s capitalization and utilization of premiums priced at arm’s length the 96_tc_45 aff’d 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling exploration co v united_states cl_ct aff’d per curiam 988_f2d_1134 fed cir and the language of the operative agreements and the method of resolving claims kidde indus inc v united_states 49_fedclaims_42 non-tax insurance treatises further confirm that arrangements entered into to manage losses that are at least substantially certain to occur or that are not the result tam-139131-07 of fortuitous events do not constitute insurance see eg couch on insurance 3d losses that exist at the time of the insurance agreement or that are so probable or imminent that there is insufficient risk being transferred between the insured and insurer are not proper subjects of insurance appleman on insurance 2d the fortuity principle is central to the notion of what constitutes insurance the insurer will not and should not be asked to provide coverage for a loss that is reasonably certain or expected to occur within the policy period am jur 2d insurance one treatise describes an insurable risk as having four elements among them that the loss must be fortuitous or accidental it is explained that for an event to be fortuitous i t must not be something that is certain to happen if the insurance_company knows that an event in the future is inevitable it also knows that it must collect a premium equal to the certain loss that it must pay plus an additional_amount for the expenses of administering the operation emmet j vaughn fundamentals of risk and insurance 3d ed the tax_court has described insurance risk as basic to any insurance transaction must be risk an insured faces some hazard and insurer accepts a premium and agrees to perform some act if or when the loss event occurs if no risk exists then insurance cannot be present i nsurance risk is required investment risk is insufficient if parties structure an apparent insurance transaction so as to effectively eliminate the effect of insurance risk therein insurance cannot be present legierse illustrates these points amerco inc t c pincite warranty and insurance distinguished it is the service’s position that a manufacturer’s warranty is a written guarantee that if anything fails with a product due to faulty design or manufacture which the manufacturer has control of the manufacturer will repair or replace an item in essence it guarantees the integrity of the item insurance does not guarantee the integrity of an item insurance indemnifies a policyholder against a loss caused by an outside peril for federal tax purposes for an arrangement to constitute insurance the insured must have an insurable risk the risk must be shifted and distributed it must be insurance in the commonly accepted sense and loss must be fortuitous or accidental tam-139131-07 a warranty that covers the goods sold for defects that likely existed in the goods at the time of sale is not insurance in the commonly accepted sense a warranty that goes materially beyond the goods or beyond defects in the goods to compensate for losses due to causes unrelated to the general merchantability of the goods can be an insurance_contract couch on insurance 3d sec_1 the supreme court addressed what constitutes the business of insurance for purposes of sec_2 of the mccarran-ferguson act 59_stat_34 as amended 61_stat_448 u s c b in 440_us_205 the court concluded that agreements between blue shield of texas and three pharmacies for the provision of prescription drugs to blue shield policyholders did not constitute the business of insurance within the meaning of the mccarran- ferguson act noting that t he primary elements of an insurance_contract are the spreading and underwriting of a policyholder’s risk the court considered the legislative_history of the act quoting approvingly from one of the early house reports as follows the theory of insurance is the distribution of risk according to hazard experience and the laws of averages these factors are not within the control of insuring companies in the sense that the producer or manufacturer may contract_cost factors u s pincite quoting h_r rep no 78th cong ist sess in griffin systems inc v washburn n e 2d ill the court analyzed the differences between a warranty a service_contract and insurance in determining whether a company which offers to repair or replace certain auto parts on recently purchased automobiles was acting as an insurance_company the court reasoned pincite an analysis of the cases set forth above reveals that a warranty and a service_contract have many of the same features nonetheless the distinguishing feature which sets them apart from an insurance_policy is the fact that the respective companies manufacture or sell the products which they agreed to repair or replace no third parties are involved nor is there a risk accepted which the company because of its expertise is unaware of through a warranty or service_contract a company simply guarantees that its own product will perform adequately for a period of time the reimbursement policies are not insurance for federal tax purposes the service has determined that a manufacturer's warranty is not insurance for federal tax purposes there is no outside force at work when something goes wrong with the product there is no fire or other accident the manufacturer has control_over the manufacturing process anything that goes wrong is attributable to actions or lack tam-139131-07 of actions of the manufacturer when a manufacturer enters into a retail sales contract with a customer and exchanges its product for cash the manufacturer is promising whether explicitly or implicitly that the product works and that if it does not the manufacturer will stand behind its product and fix it or otherwise satisfy its part of the retail sales bargain a manufacturer's warranty is part of or is carried by the product to the retail customer it is not a separate item that exists away from the product in this case taxpayer sells taxpayer branded products under the arrangements that permit taxpayer to sell these products taxpayer is stepping into the shoes of the manufacturer when it sells these products taxpayer becomes the manufacturer and any purported taxpayer warranty must be treated as a manufacturer's warranty consequently the reimbursement policies are not insurance furthermore any risk that taxpayer will pay out more in repairs than the amount factored into the price of the product for repair cost is a business risk taxpayer claims that its risk is more than a business risk and that fortuity exists we disagree revrul_68_27 1968_1_cb_315 holds that a medical services contract does not constitute an insurance_contract because the predominant portion of the issuer’s expenses were not of a type other than that which it incurs in providing the medical services through a salaried staff of physicians nurses and the technicians the contract provided for indemnification of the costs for needed services the issuer was unable to provide a lthough an element of risk exists it is predominantly a normal business risk of an organization engaged in furnishing medical services on a fixed-price basis rather than an insurance risk taxpayer’s financial arrangement is not unlike the arrangement described in revrul_68_27 taxpayer has taken the place of the manufacturer with respect to liability for product integrity pursuant to taxpayer’s supply agreements taxpayer negotiates a lower product cost for taxpayer branded products as an offset to the repair costs it incurs pursuant to the manufacturer’s product warranties for which taxpayer is liable the supply agreements require certain standards to be met by the manufacturers of the products and seek to improve the quality features and value of the product additionally the supply agreements provide for reimbursements to taxpayer for repair costs which exceed a certain target rate this demonstrates taxpayer’s control_over the integrity of the products its sells under taxpayer’s name and that taxpayer is de_facto the manufacturer consumers expect to look to taxpayer to remedy any repairs or failures moreover taxpayer’s supply agreement is clear that the taxpayer’s warranty is the only consumer warranty applicable_taxpayer contends that the offering of the reimbursement policies by company c a third party qualifies this arrangement as insurance because such coverage is not incidental to a product sale citing to griffin systems riffe v home finders assoc inc s e 2d w va and electronic realty associates inc v lennon n y s 2d as well as statements by the national association of tam-139131-07 insurance commissioners as authority taxpayer asserts that state insurance regulators expressly distinguish a warranty provided by a manufacturer or retailer from a warranty provided by a third party these cases however are not determinative we do not find that the insertion of a third party creates insurance for federal tax purposes the warranty that is provided to the consumer is not provided by company c the third party company c is not in privity with the consumer company c merely indemnifies taxpayer moreover if the underlying risk ie liability under a manufacturer’s warranty cannot be the subject of insurance a third party’s contract to assume that risk cannot establish an insurance_contract under federal tax law risk covered by a manufacturer’s warranty is not the same risk covered by an extended warranty sold to the consumer of a manufacturer’s product taxpayer asserts that the risks covered by the reimbursement policies are the same as those covered in an extended warranty and since an extended warranty qualifies as insurance for federal tax purposes a manufacturer’s warranty should also qualify as insurance for federal tax purposes we find taxpayer’s assertion meritless a manufacturer’s warranty guarantees to the consumer that the product will operate as designed because a warranty covers the product sold for defects that likely existed at the time of sale and a manufacturer has the ability to control the manufacturing process there is no fortuity a manufacturer maintains statistics to determine the likelihood of and to minimize design flaws in the effort to manage losses that predictably could occur all to the financial benefit of a manufacturer thus manufacturer’s warranty does not represent an outside peril to the manufacturer an extended warranty sold to a consumer of a product indemnifies the consumer for losses that the consumer may incur beyond those covered by the manufacturer’s warranty the losses_incurred subsequent to the term of the manufacturer’s original warranty represent a fortuitous event to the consumer ie one that is not in the control of the insured if a consumer does not obtain an extended warranty the consumer would be liable for the cost to repair or replace the product due to a malfunction that is outside of the consumer’s control an extended warranty provides indemnification to the consumer for this risk caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
